ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Applicants’ remarks and amendment of 18 May 2022 are entered.
	Claims 12-14 have been canceled. Claims 1-11 and 15-20 are pending, claim 18 is withdrawn with traverse, and claims 1-11, 15-17, 19, and 20 are being examined on the merits.
	The rejection of claims 1-11, 15-17, and 19 under 35 U.S.C. 103 as being unpatentable over ‘026 and Wan is withdrawn in light of the remarks filed 18 May 2022.
	The rejection of claims 1-6, 8, 9, 11, and 15-17 under 35 U.S.C. 103 as being unpatentable over ‘016 and Wan is withdrawn in light of the remarks filed 18 May 2022.
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over ‘026 or ‘016 and Wan in view of Zhang is withdrawn in light of the remarks filed 18 May 2022.
	The rejection of claims 1-3, 6-10, and 20 for nonstatutory double patenting over the ‘273 application in view of Wan and Zhang is withdrawn in light of the remarks filed 18 May 2022.
 
Election/Restrictions
Claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 August 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art as previously cited, Lee et al. US 2014/0302026 A1 or Shin et al. US 2014/0220016 A1, both disclose oligomers of endostatin. The disclosures of the ‘026 and ‘016 references are both pertaining to treatment of angiogenesis with the endostatin constructs, not treatment of fibrosis or a fibrosis-associated disease. As cited, the Wan et al. Respiratory Research 14:56 art indicates that endostatin can be utilized in a model of bleomycin-induced pulmonary fibrosis. However, as pointed out by the Applicants and acknowledged by the Examiner, the endostatin utilized by Wan is monomeric in form. The arguments presented by Applicants in addition to experimental evidence in Figures 9-12 demonstrating a distinct lack of activity by endostatin monomers argues against there being a reasonable expectation of success in achieving the claimed method of treatment using the prior art references. No other prior art references teach or fairly suggests that oligomeric forms of endostatin, NC-1 monomers of collagen 18, or N-terminal peptides of collagen 18 endostatin domains serve to treat, ameliorate, or prevent fibrosis. Similarly, nothing in the prior art indicates that these oliogmers would serve to diagnose or detect fibrosis. Therefore, the claimed methods of use are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                                                                                                                                                                                                                               /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658